 
[logo.jpg]
 
FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT




THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
as of August 21, 2008 (the “Amendment Effective Date”) between SILICON VALLEY
BANK, a California chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 (“Bank”) and GIGOPTIX, LLC, an Idaho
limited liability company (“Borrower”) whose address is 2400 Geng Rd., Suite
100, Palo Alto, CA 94303.
 
Recitals
 
A.             Bank and Borrower have entered into that certain Loan and
Security Agreement dated as of October 5, 2007 (the “Existing Loan Agreement”).
 
B.             Bank has extended credit to Borrower for the purposes permitted
in the Existing Loan Agreement.
 
C.             Borrower is in default under the Existing Loan Agreement.
Borrower has requested that Bank extend the maturity and amend certain
provisions of the Existing Loan Agreement as more fully set forth herein.
 
D.             Bank has agreed to amend certain provisions of the Existing Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions, and in reliance upon the representations and warranties, set forth
in this Amendment.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, and intending to be legally bound, the parties hereto
agree as follows:
 
1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Existing Loan
Agreement.  The Existing Loan Agreement, as modified by this Amendment, and as
it may be further amended from time to time in a writing signed by the parties,
is sometimes referred to herein as the “Loan Agreement.”
 

--------------------------------------------------------------------------------


 
2.             Amendment to Existing Loan Agreement.  The Existing Loan
Agreement is amended as follows.
 
2.1           Section 13 (DEFINITIONS).  Section 13.1 of the Existing Loan
Agreement is amended as follows:
 
The following terms and their respective definitions, which are set forth in
Section 13.1 of the Existing Loan Agreement, are amended and replaced with the
following:
 
“Facility Amount” is Seven Hundred Fifty Thousand Dollars ($750,000).
 
“Maturity Date” is December 31, 2008.
 
2.2           Section 2.1.1(b)    Maximum Advances.  Section 2.1.1(b) of the
Existing Loan Agreement is amended by deleting the amount “Two Million Dollars
($2,000,000)” and substituting in its place the amount “Six Hundred Thousand
Dollars $600,000)”.
 
2.3           Section 2.1.1(f)    Maturity.  Section 2.1.1(f) of the Existing
Loan Agreement is deleted in its entirety and is replaced by the following:
 
(f)             Maturity.  Unless otherwise terminated pursuant to subsection
2.1(g) or (h) below, this Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date;
provided that Borrower shall not submit a request for an Advance after December
1, 2008.
 
2.4           Section 6.6    Financial Covenants.  Section 6.6 of the Existing
Loan Agreement is deleted in its entirety.
 
2.5           Compliance Certificate.  The form of Compliance Certificate that
is attached to this Amendment as Attachment A shall amend and supersede the form
of Compliance Certificate that is attached as Exhibit B to the Existing Loan
Agreement.
 
3.             Acknowledgement of Defaults; Merger.
 
3.1           Borrower acknowledges that it is in default under the Existing
Loan Agreement, including all three of the financial covenants set forth in
Section 6.6.  Borrower has not maintained the minimum required liquidity and it
has been unable to obtain the new round of equity financing.
 
3.2           Borrower has advised Bank that it has entered into a merger
agreement with Lumera Corporation; that it expects over the next 90 days to file
a Form S-4 registration statement with the Securities Exchange Commission, to
submit the merger to its members and managers for formal approval, and to seek
all other consents and take all other actions necessary to proceed with the
merger.
 
3.3           Borrower has requested that Bank forbear from terminating the
Existing Loan Agreement and exercising its remedies thereunder, notwithstanding
the defaults and Events of Default that have occurred.  Instead, Borrower has
asked Bank to extend the maturity to December 31, 2008 to provide liquidity to
Borrower while it works to complete the merger.  Bank is willing to extend the
maturity, and to amend the Existing Loan Agreement, provided that the maximum
aggregate Advances be reduced, and otherwise as expressly provided herein.  Bank
reserves each of its rights and remedies, including without limitation its
rights to terminate the Loan Agreement, accelerate the maturity, and exercise
its creditor remedies, if any Event of Default occurs after the Effective Date
of this Amendment, or if any Event of Default of which Bank is unaware has
occurred as of the Effective Date.
 
-2-

--------------------------------------------------------------------------------


 
3.4           Section 7.3 of the Existing Loan Agreement remains in effect; Bank
has not given its consent to the proposed merger with Lumera Corporation; Bank
has not received sufficient information about the merger to approve or
disapprove it; and nothing in this Amendment or any other instrument or
agreement, and no act or omission by Bank to date, shall be construed as Bank’s
consent to the merger.  Bank reserves the right to approve or disapprove the
merger in its sole discretion.  Such consent would be given, if at all, in a
writing signed by Bank.
 
4.             Limitation of Amendments.
 
4.1           The modifications set forth above in Section 2 of this Amendment
are effective for the purposes set forth herein, shall be limited and
interpreted precisely as written, and shall not be deemed to (a) be a consent to
any other amendment, waiver or modification of any other provision or condition
of the Loan Agreement any other Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any other Loan Document.
 
4.2           This Amendment shall be construed in connection with and as part
of the Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as expressly
modified by this Amendment, are hereby ratified and confirmed and shall remain
in full force and effect.
 
5.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:
 
5.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
5.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
5.3           The organizational documents of Borrower delivered to Bank on the
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 
5.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
5.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
-3-

--------------------------------------------------------------------------------


 
5.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
5.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
6.             Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
7.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
8.             Effectiveness.  This Amendment shall be deemed effective as of
the “Amendment Effective Date,” which is the date set forth in the preamble
hereto, provided that each of the following conditions precedent has been
satisfied: (a) the due execution and delivery of this Amendment by Borrower and
Bank; (b) Borrower has provided borrowing resolutions and such other
instruments, agreements and other items as Bank may request; and  (c) Bank’s
receipt from Borrower of an amendment fee in an amount equal to $10,000.
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
BORROWER
                  Silicon Valley Bank  
GIGOPTIX LLC,
an Idaho limited liability company
                          By: 
/s/ Priya Iyer
  By: 
/s/ Michael Forman
  Name: 
Priya Iyer
  Name: 
Michael Forman
  Title:  Relationship Manager   Title: 
CFO
 

 
-4-

--------------------------------------------------------------------------------

